DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skotty (US 2016/0027262).
Regarding claim 1, Skotty discloses an illumination control system (paragraph [28], lines 6-8, fig.1, Skotty discloses that fig.1 implements interaction among components for a lighting and notification system 10), comprising: 
an image capturing unit capturing an image in real time (paragraph [34], Skotty discloses images are captured in real time); 
5a motion sensing unit sensing motion in the image (paragraph [51], Skotty discloses camera 30 can also be utilized as a motion detection system for detecting or sensing motion within a series of images for analyzing image data to trigger the increase in lighting, thus activating the lighting when motion is detecting within the image data; paragraph [55], Skotty discloses camera 30 also functions to 
a communication unit receiving the image and the notification for transmission to outside (paragraph [31], Skotty discloses that element 90 is a communication unit for facilitating communication with the network 5 and/or the other components of the illumination control system 10 via a wired connection or a wireless connection with a WiFi transceiver for communicating with the components of figure 1, and paragraph [112], Skotty discloses that notifications can be sent to a user at a remote location to a remote device in response to the detection of motion at an entryway), and receiving a control signal (paragraph [31], Skotty discloses that element 90 is a communication unit for facilitating communication with the network 5 and/or the other components of the illumination control system 10 via a wired connection or a wireless connection with a WiFi transceiver for communicating with the components of figure 1, and, last sentence of paragraph [36], Skotty discloses element 20 can be located exterior from the light source 50 for externally, remotely control light source 50 via a wireless connection, and paragraph [37], Skotty discloses that control unit 20 can send/receive control signals including a control signal that can be sent to control the “effects” operation of the lighting” for direct or indirect control of the light source, and as well as control the “effects” of the camera for processing the image data); 
10a control unit (paragraph [33], fig.1, element 20 is a control unit, wherein Skotty discloses that image data is received by user via a smartphone, tablet or personal or laptop computer, and permit the user to have control over the lighting levels of lighting source 50, turning on or off the camera 30, adjusting camera position or viewing image data, etc.) receiving information on the image and the notification through the communication unit (paragraph [31], Skotty discloses that element 90 is a 
a light unit connected to the communication unit so that 15lights are controlled through the control signal (paragraph [33], fig.1, element 20 is a control unit, wherein Skotty discloses that image data is received by user via a smartphone, tablet or personal or laptop computer, and permit the user to have control over the lighting levels of lighting source 50, turning on or off the camera 30, adjusting camera 
a storage unit storing the information (paragraph [33], fig.1, element 20 is a control unit, wherein Skotty discloses that image data is received by user via a smartphone, tablet or personal or laptop computer, wherein a smartphone, tablet, personal computer or laptop computer has memory and storage, wherein paragraph [140], Skotty discloses a notification can include video image data that can include a link to a website or a server address where the still or video images are stored in a cloud server).  
Regarding claim 5, Skotty discloses wherein the motion sensing unit generates a plurality of the notifications that differ depending on gestures (paragraph [55], Skotty discloses camera 30 also functions to perform as a device to monitor motion within the images captured to recognize specific motion and “gestures” or situations of interest that include presence of people, objects or devices, as well as facial recognition with analytics of image data, thus providing a plurality of facial gestures of a person; paragraph [112], Skotty discloses that plurality of notifications can be sent to a user at a remote location to a remote device in response to the detection of motion or gestures of a person located at an entryway since a person can have multiple facial gestures or recognition of gestures available).  
Regarding claim 7, Skotty discloses wherein the communication unit (paragraph [31], Skotty discloses that element 90 is a communication unit for facilitating communication with the network 5 and/or the other components of the illumination control system 10 via a wired connection or a wireless connection with a WiFi transceiver for communicating with the components of figure 1), the control unit (paragraph [33], fig.1, element 20 is a control unit, wherein Skotty discloses that image data is received by user via a smartphone, tablet or personal or laptop computer, and permit the user to have control over the lighting levels of lighting source 50, turning on or off the camera 30, adjusting camera position or viewing image data, etc.), and the storage unit are configured as an external online system in a form of a cloud server (paragraph [33], fig.1, element 20 is a control unit, wherein Skotty discloses that image data is received by user via a smartphone, tablet or personal or laptop computer, wherein a smartphone, tablet, personal computer or laptop computer has memory and storage, wherein paragraph [140], Skotty discloses a notification can include video image data that can include a link to a website or a server address where the still or video images are stored in a cloud server), and data of the light unit, the image 
Regarding claim 9, Skotty discloses wherein the control unit turns on or off the lights depending on whether or not the notification of the motion sensing unit is received (paragraph [31], Skotty discloses that element 90 is a communication unit for facilitating communication with the network 5 and/or the other components of the illumination control system 10 via a wired connection or a wireless connection with a WiFi transceiver for communicating with the components of figure 1, and paragraph [51], Skotty discloses camera 30 can also be utilized as a motion detection system for detecting or sensing motion within a series of images for analyzing image data to trigger the increase in lighting, thus activating the lighting when motion is detecting within the image data, and thus, control unit 20 turns on or off the lighting 
Regarding claim 10, Skotty discloses further comprising: a terminal (paragraph [33], fig.1, element 20 is a control unit, wherein Skotty discloses that image data is received by user via a smartphone, tablet or personal or laptop computer, and permit the user to have control over the lighting levels of lighting source 50, thus permitting the user to turn on or off the lights, thus a smartphone, tablet or personal or laptop computer is a user terminal), wherein a user operates the terminal so that the control signal is transmitted to the light unit through the communication unit to control the lights (paragraph [33], fig.1, element 20 is a control unit, wherein Skotty discloses that image data is received by user via a smartphone, tablet or personal or laptop computer, and permit the user to have control over the lighting levels of lighting source 50, thus permitting the user to turn on or off the lights).  
Regarding claim 11, Skotty discloses the terminal is any one among a mobile phone, a tablet PC, a computer, and a remote control (paragraph [33], fig.1, element 20 is a control unit, wherein Skotty discloses that image data is received by user via a smartphone, tablet or personal or laptop computer, and permit the user to have control over the lighting levels of lighting source 50, thus permitting the user to turn on or off the lights).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Skotty (US 2016/0027262) in view of Nanahara (US 2012/0319596).
Regarding claim 2, Skotty does not disclose wherein the control unit divides the image into regions and compares 20illuminations of respective pixels in each of the regions for control.  However, Nanahara teaches wherein the control unit divides the image into regions and compares 20illuminations of respective pixels in each of the regions for control (paragraph [41], in fig.3A, Nanahara discloses the image is segmented into regions P1, P2 and P3, wherein the illumination or luminance values of each region P1, P2 and P3 are different in that P3 has highest illumination/luminance value, and that P3 signifies the person, regions P1 and P2 are the desk within the image, and that a comparison process is performed for obtaining a difference between the current image data and the image data indicative of the background to ascertain the differential image for determining control of the illumination of a person within segmented image regions of an image; paragraph [44], Nanahara discloses that pixel group P3 is determined to locate an object or person within an image to determine the location of the person within an image to prepare for illumination control; paragraph [46], Nanahara discloses that an image is segmented or divided into six segmented areas A to F to signify six illumination areas for illumination, and paragraph [47], Nanahara discloses that when a person 4 is inside the segmented region of the image, then the light/illumination is activated).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skotty and Nanahara 
Regarding claim 3, Skotty does not disclose wherein the control unit controls the lights in accordance with 25illumination preset depending on a place in the image.  However, Nanahara teaches wherein the control unit controls the lights in accordance with 25illumination preset depending on a place in the image (paragraph [41], in fig.3A, Nanahara discloses the image is segmented into regions P1, P2 and P3, wherein the illumination or luminance values of each region P1, P2 and P3 are different in that P3 has highest illumination/luminance value, and that P3 signifies the person, regions P1 and P2 are the desk within the image, and that a comparison process is performed for obtaining a difference between the current image data and the image data indicative of the background to ascertain the differential image for determining control of the illumination of a person within segmented image regions of an image; paragraph [44], Nanahara discloses that pixel group P3 is determined to locate an object or person within an image to determine the location of the person within an image to prepare for illumination control; paragraph [46], Nanahara discloses that an image is segmented or divided into six segmented areas A to F to signify six illumination areas for illumination, and paragraph [47], Nanahara discloses that when a person 4 is inside the segmented region of the image, then the light/illumination is activated).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skotty and Nanahara together as a whole for providing a suitable illumination environment in order to appropriately highlight the object or person of interest within the environment (Nanahara’s paragraph [13]).
Regarding claim 4, Skotty does not disclose wherein the control unit controls, on the basis of illumination of one particular region among the regions resulting from the 5division, illumination of the remaining regions.  However, Nanahara teaches wherein the control unit controls, on the basis of illumination of one particular region among the regions resulting from the 5division, illumination of the remaining regions (paragraph [41], in fig.3A, Nanahara discloses the image is segmented into regions P1, P2 and P3, wherein the illumination or luminance values of each region P1, P2 and P3 are different in that P3 has highest illumination/luminance value, and that P3 signifies the person, regions P1 and P2 are the desk within the image, and that a comparison process is performed for obtaining a difference between .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Skotty (US 2016/0027262) in view of Enomoto (US 2015/0138364).
Regarding claim 6, Skotty does not disclose wherein the image capturing unit comprises an omnidirectional camera capturing a 360-degree omnidirectional image.  However, Enomoto teaches wherein the image capturing unit comprises an omnidirectional camera capturing a 360-degree omnidirectional image (paragraph [31], Enomoto discloses an omnidirectional camera for capturing a 360 degree view of the scene).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skotty and Enomoto together as a whole so as to provide a wider view of the scene for image surveillance applications.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Skotty (US 2016/0027262) in view of Van de Sluis (US 2020/0314980).
	Regarding claim 8, Skotty does not disclose wherein the light unit comprises the lights provided on a ceiling, a wall, and a floor of a place.  However, Van de Sluis teaches wherein the light unit 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488